Citation Nr: 0200881	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  01-03 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back strain.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back strain.

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction; however, the veteran 
submitted a statement with this evidence waiving RO 
consideration of such evidence.  38 C.F.R. § 20.1304(c) 
(2001).  

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference with the RO in 
October 2001, a transcript of which has been associated with 
the claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In July 1999 the RO denied, in pertinent part, reopening 
the veteran's claim of service connection for a low back 
strain.  This decision became final.  

3.  The evidence submitted since the July 1999 rating 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final July 1999 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for a low back strain is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the July 1999 
decision wherein the RO declined to reopen the claim of 
service connection for a low back strain is reported in 
pertinent part below.  

On enlistment examination in June 1969 the veteran's spine 
was described as normal.  In December 1969 he was seen for 
low back pain.  X-rays were found to be negative.  The 
impression was back pain of unknown etiology.  

In January 1970 the veteran reported having a "bad back," 
with a one and a half year history of pain.  Examination 
revealed no tenderness, but limited flexion of the back.  
Straight leg raising was positive at 45 degrees on the left 
and 60 degrees on the right.  

On examination in February 1970 the veteran reported a 
history of recurrent back pain, but this was not discussed in 
further detail, and examination of the spine was described as 
normal.  

In May 1970 the veteran reported a history of back pain for 
two years after being involved in an automobile accident.  It 
was noted that he had been seen on several occasions without 
objective findings.  

The current examination revealed no muscle spasm, no 
tenderness, a negative straight leg raise bilaterally, and 
full range of motion.  It was concluded that there was no 
objective disease.  He was thought to have a probable chronic 
back strain.  

In May 1970 the veteran again reported a two-year history of 
back pain following an auto accident.  The back appeared to 
be within normal limits on examination.  Further evaluation 
revealed full range of motion with stiffness.  

There are no further service medical records documenting back 
complaints.  On separation examination in July 1971 the spine 
was described as normal.  

In December 1971 the veteran submitted a claim of service 
connection for a back disability.  He claimed to have been 
injured in January 1970 and reported treatment at the Houston 
VA Medical Center (VAMC) in November 1971.  

VA medical records from Houston dated from November 1971 
document the veteran's complaints of intermittent low back 
pain for seven days.  He reported having the same back 
problems while he was in the service.  No specific objective 
findings concerning the back were made.  The pertinent 
diagnosis was a low back strain.  

In February 1972 the RO denied, in pertinent part, service 
connection for a low back strain.  

In May 1999 the veteran attempted to reopen his claim for 
service connection of a low back strain, which he again 
contended was initially injured in 1970 while he was in the 
service.  He reported private treatment from Dr. CEF for 
several years, and indicated that he had recently been 
hospitalized for back surgery at the Houston VAMC.  

Records from the Houston VAMC were subsequently received and 
document that the veteran was first seen there in July 1998 
with low back pain.  

A computerized tomography (CT) scan of the lumbosacral spine 
was noted as revealing a central disc protrusion or 
herniation at L4-5, causing distortion of the thecal sac and 
30 to 40 percent compromise of the spinal canal.  There was 
also a partially calcified disc herniation at L5-S1, causing 
a 40 percent compromise of the spinal canal.  The diagnosis 
was spinal cord compression.  In September 1998 it was noted 
that a magnetic resonance imaging (MRI) scan showed high-
grade central stenosis.  

In a January 1999 progress note the veteran reported that he 
had injured his back in combat while in Vietnam.  An MRI of 
the lumbar spine was noted as revealing a large para central 
disc protrusion at L5-S1 compressing on the "R S1" nerve root 
and the thecal sac with high grade spinal stenosis.  There 
was also L4-5 central canal stenosis.  Surgery was performed 
on the cervical spine in May 1999.  

In July 1999 the RO determined that the veteran had not 
presented new and material evidence to reopen his claim of 
service connection for a low back strain.  

In May 2000 the veteran requested, in pertinent part, that 
his claim for service connection of a low back strain be 
reopened.  He reported treatment from January 1998 to the 
present at a VAMC.  Additional records from the Houston VAMC 
were obtained which document post-operative follow-up 
treatment of the veteran's cervical spine.  It also documents 
treatment of the low back disability.  In June 2000 the RO 
declined to reopen the veteran's claim.  The veteran 
appealed.  

In October 2000 the RO requested records from the Houston 
VAMC from September 1971 to the present.  Records were 
received pursuant to this request in October 2000.  These 
records document treatment of the back to June 1998.  

These records from the Houston VAMC document the veteran's 
July 1998 report of injuring his back in Vietnam after 
falling down a hill.  In November 1998 he reported that his 
low back pain had started while he was in Vietnam, stating 
that he injured his back while engaged in combat.  These 
records also document that he underwent an L5-S1 
microdiscectomy in September 2000.  

In November 2000 the RO received private medical records, 
including those from , Dr. B, Dr. S, and Dr. CEF documenting 
intermittent treatment of back problems dating back to the 
1970s.  

In February 1976 the veteran was seen for severe back pain 
following an alleged fall down a flight of stairs in which he 
landed on his back.  On examination, lumbar spine films were 
negative.  There was severe restriction of movement and a 
negative neurological examination.  The impression was an 
acute lumbosacral sprain.  The veteran responded readily to 
treatment, and was discharged asymptomatic with a "completely 
negative examination."  

In May 1984 the veteran was hospitalized following a motor 
vehicle accident.  The hospitalization report noted 
degenerative changes in the cervical spine.  X-rays of the 
thoracic spine documented no abnormalities.  Examination 
revealed pain and spasm at L4-5.  The impression was an acute 
lumbar sprain.  

Follow-up notes from June 1984 document, in pertinent part, 
pain on palpation over the right sacroiliac (SI) joint.  The 
pertinent assessment was a right SI joint lesion.  In a June 
1984 follow-up note, the veteran reported that he was feeling 
better.  

In July 1985 Dr. CEF noted that he had been treating the 
veteran since May 1985 after his involvement in a motor 
vehicle accident.  It was also noted that he had worked in 
manual labor for a number of years.  He opined that the 
veteran would be able to return to the work force in August 
1985 with minimal complications.  The diagnosis was a 
lumbosacral sprain with cervical derangement and a right 
psoas muscle strain.  

In January 1990 the veteran was involved in another motor 
vehicle accident.  He was hospitalized with numbness and 
weakness in the legs.  A CT scan showed a central disc 
protrusion or herniation at L4-5 with distortion of the 
thecal sac and 30 to 40 percent compromise of the spinal 
canal.  There was also a partially calcified disc herniation 
at L5-S1 causing a 40 percent compromise of the spinal canal.  
X-rays of the lumbar spine were described as normal.  

The discharge diagnoses were an acute lumbar strain and a 
central disc herniation at L3-4 with 30 to 40 percent thecal 
sac compromise, and a L5-S1 herniated disc with partial 
calcification with 40 percent spinal canal compromise.  

In a June 1998 letter, Dr. CEF noted that the veteran's 
diagnoses were, in pertinent part, central disc prolapse with 
herniation at L4-5 in January 1990 and a partially calcified 
disc herniation at L5-S1 causing a 40 percent compromise of 
the spinal cord in June 1998.  

In February 2001 a VA spine examination was conducted.  The 
examiner reviewed and discussed the service medical records 
as well as the veteran's post-service medical history.  The 
examiner noted that the veteran disagreed with the history 
reflected in the service medical records concerning his pre-
service automobile accident.  He contended that the accident 
that had been referred to was minor and that most of his back 
pain began after basic training.  He reported that his back 
pain had been constant since the 1985 accident.  

X-rays were noted as revealing a slight narrowing at L5-S1.  
It was also noted that an MRI from the previous year showed a 
right-sided degenerative segment at L5-S1 as well as to a 
lesser degree at L4-5.  

The impression was degenerative disc disease of the lumbar 
spine with a history of spinal stenosis and a herniated disc, 
as well as status post surgical decompression with moderate 
residual symptoms.  The examiner concluded that the 
"veteran's current difficulties with the lower back are not 
consistent with the complaints elicited during his service 
career."  

In February 2001 Dr. CEF reported having treated the veteran 
for 16 years for his various spinal problems.  He noted that 
there had been a central disc prolapse and herniation at L4-5 
with a 30 to 40 percent compromise of the spinal cord in 
January 1990.  He also noted that there was spinal cord 
compression at L5-S1.  Dr. CEF specified that he had no 
knowledge of the veteran's military affairs or records of an 
injury in service.  


In October 2001 a videoconference hearing before the Board 
was conducted.  The veteran testified that he first injured 
his back during Basic Training, and that he re-aggravated it 
while he was in Vietnam.  Tr., p. 4.  He reported being hit 
in the back with a pungi stick during Basic Training.  Id.  
He stated that he was given a physical profile while he was 
in Vietnam.  Tr., p. 5.  He reported that he was initially a 
foot soldier when he arrived in Vietnam, but that his back 
started acting up while he was in training.  Because he was 
unable to keep up with this training, he reported that his 
military occupational specialty was changed to a mail clerk.  
He reported that his duties in this position included taking 
mail to and from a "chopper."  Tr., p. 4.  

The veteran reported having been treated by a private 
physician for his back problem for approximately the last 
twenty years.  Tr., p. 6.  He acknowledged that no physician 
had ever offered an opinion that his back condition was 
aggravated by his service.  Tr., p. 7.  

The veteran acknowledged having been involved in a post-
service automobile accident, but contended that his back had 
been bothering him prior to this accident.  Tr., p. 6.  He 
also testified having been in an automobile accident one week 
before he was drafted, but that his back did not really 
bother him after the accident; however, once he began Basic 
Training, he reported that his problems became apparent.  He 
denied that his back had ever bothered him prior to entering 
the service.  Tr., p. 7.  

In November 2001 the Board received additional evidence from 
the veteran, who waived RO consideration of such evidence.  
This evidence is a November 2001 correspondence from Dr. CEF.  

Dr. CEF found that the veteran had a back injury during 
service as evidenced by a May 1970 medical report.  He noted 
that the veteran was seen for the same complaint following 
his discharge from service in November 1971.  


Dr. CEF noted that there were no significant findings at this 
time because MRIs or "CAT" scans were not available at this 
time.  He also noted that while there were negative x-ray 
reports, there were no radiology reports or films available, 
"lending question as to truly what might have been seen."  

Dr. CEF noted the veteran's multiple diagnoses pertaining to 
his back and spine.  Dr. CEF opined that the veteran's 
current back problems started while he was in the service 
around 1969, and that such problems worsened with manual 
labor.  


Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3/156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Analysis

The veteran seeks to reopen his claim of service connection 
for a low back strain which the RO initially denied in 
February 1972.  The RO most recently declined to reopen this 
claim in July 1999.  When a claim is finally denied by the 
RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156(a).

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of, 
in pertinent part, VA and private medical records, including 
a November 2001 medical opinion from Dr. CEF.  

The November 2001 opinion from Dr. CEF is new in that it was 
not previously of record and does not duplicate previous 
evidence already on file prior to the most recent final 
disallowance.  

The November 2001 medical opinion from Dr. CEF bears directly 
and substantially upon the specific issue being considered in 
this case because it provides an opinion linking the 
veteran's current low back disability to his inservice back 
problems.  Such evidence is significant and must be 
considered in order to fairly decide the merits of the claim 
because it pertains to the central issue in this case: 
whether the current back disability was incurred during 
service.  It is therefore material evidence as well.  

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
low back strain, the veteran's claim is reopened.  See 
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).

Additional Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the issue being addressed here, namely, the reopening of the 
veteran's claim for service connection of a low back strain.  
Therefore, any deficiencies in the duty to assist will not 
prejudice the veteran in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back strain, the appeal is granted in this regard.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There is medical evidence in the form of an opinion from Dr. 
CEF indicating a link between the current low back disability 
and service.  On the other hand, the February 2001 VA 
examiner found that the current back disability was not 
consistent with the veteran's inservice back complaints.  

The Board is of the opinion that another VA examination 
should be scheduled that addresses some unresolved issues 
raised by both of these examinations.  

In particular, Dr. CEF opined that the November 1971 medical 
records documenting complaints of back pain and a diagnosis 
of a chronic low back strain established that the veteran's 
inservice back complaints continued after service.  

On the other hand, there are numerous, subsequent post-
service medical records documenting multiple, significant 
injuries involving the back (e.g. a fall down the stairs, and 
motor vehicle accidents) that could lend support to the 
February 2001 VA examiner's opinion that the current low back 
disorder is not related to the inservice back complaints, but 
rather to the post-service back injuries.  However, the 
February 2001 VA examiner did not clearly address this issue.  

The Board believes that another VA examination should be 
scheduled to determine whether the veteran's current back 
disability is related to service.  In making this 
determination, the issue of whether the veteran's inservice 
back problems preexisted service should be specifically 
discussed, as well as the issue of whether the veteran's 
inservice back problems continued after service, and if so, 
whether such symptoms continued to the present to contribute 
to the current disability.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001).  

In addition, it appears that not all of the pertinent medical 
records identified by the veteran have been obtained.  In 
particular, the veteran reported in his May 1980 claim for 
compensation or pension that he was treated for back problems 
at "St. Lufr" Hospital (records indicate that he was treated 
at St. Luke's Hospital) in March 1976, by Dr. S in April 
1980, and Dr. B in May 1976.  These records may provide 
insight into the veteran's back condition prior to his post-
service motor vehicle accidents.  They therefore should be 
obtained on remand.  38 U.S.C.A. § 5103A(a), (b) (West Supp. 
2001).  

The veteran has also indicated that he is receiving benefits 
from the Social Security Administration (SSA).  These records 
should be obtained on remand.  66 Fed. Reg. 45,620, 45,630-
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2).  The duty to assist extends to obtaining 
records of the SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).

Finally, the RO should attempt to retrieve any pre-service 
medical records pertaining to the veteran's reported 
automobile accident and reported history of subsequent back 
pain.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his back.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

In particular, the RO should obtain 
medical records from "St. Lufr" (St. 
Luke's) Hospital, Dr. S, and Dr. B, as 
identified by the veteran in his June 
1980 claim for compensation or pension.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should attempt to obtain any 
record pertaining to the veteran's pre-
service automobile accident, as reported 
in service.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3)) (West 
Supp. 2001).  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

5.  Following the above, the RO should 
schedule the veteran for a VA special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist, including on a fee basis if 
necessary, to ascertain the nature and 
etiology of his current low back 
disability.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current low 
back disability, and if so, what is 
its nature?

(b) What is the likelihood, if any, that 
the current low back disability was 
incurred during the veteran's military 
service?  

This should include a discussion of 
the veteran's pre-service, in-service, 
and post-service history of back 
problems, including, but not 
necessarily limited to, medical 
records dated shortly after discharge, 
and any post-service history of 
accidents such as falls down stairs 
and motor vehicle accidents.  

In making the above determination, the 
examiner should also discuss whether 
the veteran's inservice back problems 
continued after service, and if so, 
whether such symptoms have continued 
to the present to contribute to the 
current disability.  

(c) If it is determined that there is a 
relationship between the current low 
back disability and the inservice back 
problems the examiner should determine 
whether the low back disability 
preexisted service.  

(d) If it is determined that the low 
back disability preexisted service, 
the examiner should then determine 
whether the low back disability was 
aggravated during service (i.e., 
underwent an increase in severity 
beyond the normal progression in 
service).  

In answering this question the 
examiner should opine as to whether 
the inservice findings pertaining to 
the veteran's back reflects a natural 
progression of the disorder in 
service, or reflects temporary or 
intermittent flare-ups which did not 
result in an actual increase in 
severity or worsening of the 
underlying disorder.  See 38 C.F.R. 
§ 3.306; Davis v. Principi, No. 01-
7029 (Fed. Cir. Jan. 11, 2002).  

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

The veteran is hereby informed that his 
cooperation is vitally important to a 
resolution of this claim, and that his 
failure to cooperate may have adverse 
consequences.  In this regard, failure to 
report for any scheduled VA 
examination(s) may result in a denial of 
his claim.  Reference should be made to 
38 C.F.R. § 3.655 (2001).  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

7.  After undertaking any necessary 
development in addition to that specified 
above, the RO should adjudicate the issue 
of entitlement to service connection for 
a low back strain on a de novo basis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is again notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


